Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16754490. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim patentably indistinct inventions made as a result of activities undertaken within the scope of a joint research agreement under pre-AIA  35 U.S.C. 103(c), for applications examined under pre-AIA  (first to invent) law.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending Application
Copending application 16754490
A method for storing data in a tamper-proof manner in an electronic storage device, using a bidirectionally linked blockchain structure, the method comprising:







 providing the data to be stored;

 generating an additional block for expanding the blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to the last block of the blockchain structure, the last block of the blockchain structure including stored data; 





calculating a first block-dependent linking function for bidirectionally linking the last block to the additional block, the calculation of the linking function comprising: 

calculating a combined block-dependent check value of the last block and of the additional block, using the data stored in the last block and the data to be stored in the additional block; 


associating the combined check value with a block-independent, linking process-specific function; 
adding the first block-dependent linking function to the last block; 
adding the first block-dependent linking function to the additional block; and
 storing the blockchain structure expanded by the additional block.


providing the data to be stored;

 creating an additional block B.sub.i extend the blockchain structure which comprises the data to be stored as payload data; 
creating a bidirectional linking of the additional block B.sub.i to a predefined number of preceding blocks that precede the additional block in the blockchain structure; 

wherein creating the bidirectional linking comprises performing a backward linking of the additional block to the predefined number of preceding blocks and performing a forward linking of the predefined number of preceding blocks to the additional block, where the backward linking comprises the steps of:

calculating a check value of the data to be stored; 


extracting a number of first groups with check value portions from the check value of the data be stored, wherein the number of first groups corresponds to the predefined number of preceding blocks; 

storing the check value portions of the first groups in distributed form in the link data of each of the blocks of the predefined number of preceding blocks according to a distribution scheme, the distribution scheme being dependent on the data to be stored, wherein the forward linking for each individual block of the predefined number of preceding blocks comprises the steps of: 

calculating a check value of the payload data of the corresponding preceding block;

 extracting a second group with check value portions from the check value of the payload data of the corresponding preceding block; 

storing the check value portions of the second group in distributed form in the link data of the additional block according to a distribution scheme, the distribution scheme being dependent on the payload data of the corresponding preceding block.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16754490. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by claim 1 of the co-pending application.
Thus, one of ordinary skill in the art of storing data in a tamper-proof manner would have been motivated, before the effective filing date of the claimed invention, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is storing data in a tamper-proof manner.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16648479. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim patentably indistinct inventions made as a result of activities undertaken within the scope of a joint research agreement under pre-AIA  35 U.S.C. 103(c), for applications examined under pre-AIA  (first to invent) law.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending Application
Copending application 16648479
storage device, using a bidirectionally linked blockchain structure, the method comprising: 
providing the bidirectionally linked blockchain structure; 
providing the data to be stored; 





generating an additional block for expanding the blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to the last block of the blockchain structure, the last block of the blockchain structure including stored data;

calculating a first block-dependent linking function for bidirectionally linking the last block to the additional block, the calculation of the linking function comprising: 

associating the combined check value with a block-independent, linking process-specific function; 







adding the first block-dependent linking function to the last block; adding the first block-dependent linking function to the additional block;
and storing the blockchain structure expanded by the additional block.


providing the bidirectionally linked blockchain structure; 
providing the data to be stored; 
providing a first family of functions comprising a first plurality of functions, wherein the functions differ by at least one first parameter and are uniquely identifiable using the first parameter of each;
 generating an additional block to extend the bidirectionally linked blockchain structure, wherein the additional block comprises the data to be stored and is intended to be bidirectionally linked to a last block of the bidirectionally linked blockchain structure, the last block of the blockchain structure comprising stored data; creating a first block-dependent bidirectional linking function for bidirectionally linking the last block to the additional block, the creation of the first block-dependent bidirectional linking function comprising: 

selecting a first function from the first family of functions depending on the first check value in accordance with a first unique assignment condition between the first parameter of the first function and the first check value; and using the selected first function to create the first block-dependent bidirectional linking function; bidirectionally linking the last block to the additional block, the bidirectional linking comprising: 
adding the first block-dependent bidirectional linking function to the last block; and adding the first block-dependent bidirectional linking function to the additional block; 
and storing the blockchain structure extended by the additional block.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16648479. Although the claims at issue are not identical, they are not 
Thus, one of ordinary skill in the art of storing data in a tamper-proof manner would have been motivated, before the effective filing date of the claimed invention, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is storing data in a tamper-proof manner.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16498134. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim patentably indistinct inventions made as a result of activities undertaken within the scope of a joint research agreement under pre-AIA  35 U.S.C. 103(c), for applications examined under pre-AIA  (first to invent) law.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending Application
Copending application 16498134
A method for storing data in a tamper-proof manner in an electronic storage device, using a bidirectionally linked blockchain structure, the method comprising: 

providing the bidirectionally linked blockchain structure; providing the data to be stored; generating an additional block for expanding the blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to the last block of the blockchain 
calculating a first block-dependent linking function for bidirectionally linking the last block to the additional block, the calculation of the linking function comprising: 




calculating a combined block-dependent check value of the last block and of the additional block, using the data stored in the last block and the data to be stored in the additional block;
associating the combined check value with a block-independent, linking process-specific function; 

adding the first block-dependent linking function to the last block; adding the first block-dependent linking function to the additional block; 
and storing the blockchain structure expanded by the additional block.

providing a bidirectionally linked blockchain structure; providing the data to be stored; generating an additional block for expanding the blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to the last block of the blockchain 
calculating a first check value of the last block for bidirectionally linking the additional block to the last block of the blockchain structure, the first check value of the last block being calculated using a first hash value, the calculation of which comprises applying a hash function to the data stored in the last block and the data to be stored in the additional block; 
calculating a check value of the additional block for bidirectionally linking the additional block to the last block of the blockchain structure, the check value of the additional block being calculated using a second hash value, the calculation of which comprises applying the hash function to the data stored in the last block and to the data to be stored in the additional block; 
adding the first check value of the last block to the last block; 
adding the check value of the additional block to the additional block; 
and storing the blockchain structure expanded by the additional block.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16498134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by claim 1 of the co-pending application.
Thus, one of ordinary skill in the art of storing data in a tamper-proof manner would have been motivated, before the effective filing date of the claimed invention, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is storing data in a tamper-proof manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210352134- The use of sensor data, data interactions between connected devices, data from physical world sensors and users of these where the data gathered is stored across central computation and storage servers, across multiple data nodes in secure and encrypted distributed ledgers, and the data is interacting with on-device computation and storage capabilities to create data interactive, electronic networks that enables multi-level control, variable access, payment and re-numeration capable, multi-user communications of real-time contextually relevant data, process and workflow data and information among network-connected devices, connected displays, sensors and the actions based on those communications.
US 20200344043- The invention relates to a method for the tamper-proof storing of data in a bidirectionally linked blockchain structure.
US 20200287707- A method for obtaining a blockchain structure includes providing a first data block and a second data block, wherein a first data processing rule is assigned to first 
US 20200235913- The invention relates to a method for the tamper-proof storage of data in an electronic store using a bidirectionally linked blockchain structure.
US 20200118068- is a reactive hierarchical blockchain architecture, system, and methodology for Global Trade Management (GTM). The system includes a comprehensive suite of GTM applications and leverages multi-national content to deliver efficient cross-boarder transactions anywhere in the world.
US 20200057869-  includes generating an additional block for expanding a blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to the last block of the blockchain structure; calculating a first check value of the last block for bidirectionally linking the additional block to the last block of the blockchain structure.
US 10192703- A system and method for block reconciliation of interactions comprising a network-connected block reconciliation computer connected to a plurality of connected devices and to one or more blockchains to enable an object compiler to receive a plurality of criteria from a requesting device.
US 9979718- A means for managing security and access to resources associated with blocks/sub-components of a distributed validating network, such as a blockchain network.
US 9608829- this invention relates to creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332. The examiner can normally be reached Monday-Friday 9 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mirza Israr Javed/Examiner, Art Unit 2437                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436